In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-22-00198-CR
                                  ________________________


                             THE STATE OF TEXAS, APPELLANT

                                                   V.

                          VICENTE ALONSO-CARBAJAL, APPELLEE



                             On Appeal from the 368th District Court
                                    Williamson County, Texas
                Trial Court No. 18-2077-K368, Honorable Rick Kennon, Presiding


                                         October 13, 2022

                                MEMORANDUM OPINION 1
                        Before QUINN, C.J., and PARKER and DOSS, J.J.

        The State appealed from an order quashing part of the indictment accusing Vicente

Alonso-Carbajal (Carbajal) of money laundering. Through one issue, it asserts that the

trial court erred. We reverse.



        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Third Court of Appeals. TEX. GOV’T CODE ANN. § 73.001. Therefore, we will decide this
case “in accordance with the precedent of the transferor court” if our decision otherwise would have been
inconsistent with the precedent of the transferor court. TEX. R. APP. P. 41.3.
       Background

       The State indicted Carbajal under section 34.02 of the Texas Penal Code.

Through the indictment, it accused him of “knowingly acquir[ing] or maintain[ing] an

interest in or conceal[ing] or possess[ing] or transport[ing] the proceeds of criminal

activity.” The averred “criminal activity” consisted of (1) “proceeds of narcotics trafficking

or delivery of a controlled substance”; (2) “proceeds obtained or acquired or possessed

in violation of 31 United States Code §5324(a)(l), by defendant causing or attempting to

cause a domestic financial institution to fail to file a report required by 31 United States

Code §5313(a)”; or (3) “proceeds obtained or acquired or possessed in violation of 31

United States Code §5324(c)(1) pertaining to the exporting of monetary instruments more

than $10,000.00, by defendant failing to file a report or by causing or attempting to cause

a person to fail to file a report under 31 United States Code §5316.”

       Carbajal moved to quash the entire instrument. Supposedly, the allegations in

paragraph one were defective because they failed to provide him sufficient information to

prepare a proper defense. Paragraphs two and three were defective because the State

sought to try him for violating a federal statute; such crimes fell outside the jurisdiction of

a Texas district court, he posited. The trial court rejected his contention regarding the

first paragraph but apparently accepted those pertaining to paragraphs two and three.

Thus, it granted the motion to quash, in part. That resulted in the current appeal.

       Standard of Review, Applicable Law, and Application

       First, the sufficiency of an indictment is a question of law reviewed de novo.

Hughitt v. State, 583 S.W.3d 623, 626 (Tex. Crim. App. 2019). Second, under section

34.01 of the Penal Code, one commits the offense of money laundering if he knowingly

acquires or maintains an interest in, conceals, possesses, transfers, or transports the

                                              2
proceeds of “criminal activity.” TEX. PENAL CODE ANN. § 34.02(a)(1). Third, the legislature

defined “criminal activity” as any offense “classified as a felony under the laws of this state

or the United States” or “punishable by confinement for more than one year under the

law of another state.” Id. at § 34.01(1) (emphasis added). Fourth, an indictment alleging

an offense under section 34.02 must specify the relevant “criminal activity.” Deschenes

v. State, 253 S.W.3d 374, 378 (Tex. App.—Amarillo 2008, pet. ref’d). So, fifth, that

“criminal activity” must be revealed and may be a felony under either federal or state law

or an act made criminal by some other state which carries a prison sentence exceeding

one year.

       In comparing the indictment at bar to the requisites of section 34.02, we construe

reference to the provisions of the United States Code in paragraphs two and three as the

predicate “criminal activity” mandated by the statute. And, that very same statute permits

the requisite criminal activity to be conduct violating federal law. The State so argued. In

turn, Carbajal failed to address the definition of “criminal activity” and explain how federal

crimes fell outside its scope.

       Simply put, our Texas legislature said a federal crime may be a component of a

state prosecution for money laundering. It is not our role to ignore the statutory words

permitting that. Thus, we sustain the State’s issue, reverse the trial court’s order quashing

paragraphs two and three of the indictment, and remand the cause to the trial court.




                                                          Brian Quinn
                                                          Chief Justice


Do not publish.


                                              3